-24Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicant’s election without traverse of claims 1-16, group I, in the reply filed on 10/10/2022  is acknowledged. 
	Claims 17-19, group II, and claims 20-24, group III withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.

Status of the application
3.	Claims 1-24 are pending in this application.
Claims 17-24 have been withdrawn.
Claims 1-16 have been rejected. 

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claim(s) 1-5 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Seike et al. (GB 2185673) in view of Preston et al. (GB 797763) in view of NPL Barreveld W.H. (#50 NPL Ref in Applicants filed IDS in "Date Palm Products" downloaded from http://www.fao.org/docrep/t0681e/t0681e00.htm, Chapter 4, 16 total pages, dated 2/2001) further in view of Mahgoub et al.” (#84 NPL Ref in applicants filed IDS : Chapter 23, pages 323-338, CRC Press, 2012) and as evidenced by NPL Palm press fiber. 

8.	Regarding claim 1, Seike et al. discloses the cutting and pulverization step to cut and pulverize palm by-products as livestock feed and grains like palm press etc. can be mixed to make animal feed (at least in page 4, lines 5-10 and page 9 lines 4-6). 
 Seike et al. also discloses that Oil palm leaves (OPL) are cut into 1 to 10 cm and followed by pulverized into 0.149 to 25.4 mm (at least on page 4 last line and page 5 first 1-4 lines) which meets “first grinding to have less than 3 inches” and second grinding to have less than 1 inches” as claimed in claim 1. It is known that palm leaves are palm frond.  
Regarding the second waste material, Seike et al. discloses that Palm press fiber as grains can be combined with palm-by products (at least in page 9 lines 4-6). It is known and as evidenced by NPL Palm pressed fiber that this palm press fiber is the fiber source from palm fruit (i.e. palm date) (page 1). 
However, Seike et al. does not disclose the method of grinding dates to be used for such animal feed product.
Preston et al. discloses that dates have a high food value (col 1 lines 10-12). Preston also discloses that dates can be made in dry form having equal nutritional food value and dry date can be packaged and used for animal food products (col 1 lines 25-30).  Preston also discloses that dates can be made dry particle form by grinding to suitable particle size (at least in col 2 lines 42-50 e.g. in line 48, “ground”), having 1-2% moisture content (page 2 col 1 lines 20-22, 30-32). Therefore, it meets third grinder to grind second waste material as claimed in claim 1. 
It is to be noted that Seike et al. discloses that Palm press fiber can be combined with palm-by products (at least in page 9 lines 4-6). It is known and as evidenced by NPL Palm pressed fiber that this palm press fiber is the fiber source from palm date fruit (page 1). Therefore, Seike and Preston are combinable. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Seike et al. to include the teaching of Preston et al. dates can be made dry particle form by grinding to suitable particle size (at least in col 2 lines 42-50 e.g. in line 48, “ground”), having 1-2% moisture content (page 2 col 1 lines 20-22, 30-32) because dates have a high food value (col 1 lines 10-12).
Regarding the ratio between “5:3 to 4:1”, it is to be noted that with regard to amounts of palm fronds and palm dates, Mahgoub et al.  has disclosed the use of an amount 40% of a total mixed diet at page 331, last paragraph with regard to fronds. This reference also discloses the content analysis of palm leaves at page 330 last paragraph and therefore, based on the fact that the reference also discloses the amounts used in prior art as being 42% (first para on page 332) and 45% (in the last paragraph same page), then it would have been obvious to one of ordinary skill in the art to determine suitable amounts based on the additives used in a mixed ration and source of grain and the fiber content of the fronds. With regard to the amount of date fruit to be used in the animal feed, Barreveld discloses the use of an amount ranging from 10% to 60% based on the type of animal being fed in a ration mixed with grain, hay, etc. (16-page article, See chapter 4, page 3/9). For, sheep the reference discloses amounts 10, 20 and 30% with soybean meal. For cattle, dates can be used up to 50% of the rations. Since prior art already discloses the chemical composition of dates (as evidenced by Mahgoub et al., page 325 Table 23.1) then to determine suitable amounts disclosed based on Barreveld would have been within the level of skill of the person of ordinary skill. Therefore, it is addressed using REV as discussed below. 
It is to be noted that Seike et al. discloses that Palm press fiber can be combined with palm-by products (at least in page 9 lines 4-6). It is known and as evidenced by NPL Palm pressed fiber that this palm press fiber is the fiber source from palm date fruit (page 1). Mahgoub et al. discloses the chemical composition of dates (Mahgoub et al., page 325 Table 23.1) and therefore, to determine suitable amounts disclosed based on Barreveld would have been within the level of skill of the person of ordinary skill. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ratio between palm fond and palm date  in Seike, to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired balanced contents of nutritional and roughage (fiber) content in the final product  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Seike et al. to include the teaching of Mahgoub and Barreveld to achieve desired nutritional benefit from dates because date provides the source of many nutrients including fiber source as disclosed by Mahgoub et al. (Mahgoub et al., page 325 Table 23.1) and amounts of roughage (e.g. fiber ) amounts from  the disclosed ratios of these two components which meet the claimed ratios as claimed in claim 1.
It is to be noted that Seike et al. discloses that Palm press fiber can be combined with palm-by products (at least in page 9 lines 4-6) and they can be added to (e.g. OPL + palm press fiber) mixed with other pulverized fodder (page 9 lines 16-20). It is known and as evidenced by NPL Palm pressed fiber that this palm press fiber is the fiber source from palm date fruit (page 1). Therefore, ground palm dates of Peston can be used to modify Seike as discussed above to mix together by using the method of Seike (page 9 lines 16-20).  Therefore, these two materials are mixed and mixing can be done in any convenient known method by using a mixer to meet claim 1. 

9.	Regarding claim 1,4, Preston et al. discloses that dates have a high food value (col 1 lines 10-12). Preston also discloses that dates can be made in dry form having equal nutritional food value and dry date can be packaged and used for animal food products (col 1 lines 25-30).  Preston also discloses that dates can be made dry particle form by grinding to suitable particle size (at least in col 2 lines 42-50 e.g. in line 48, “ground”), having 1-2% moisture content (page 2 col 1 lines 20-22, 30-32).

10.	Regarding claim 2, Seike et al. discloses the cutting and pulverization step to cut and pulverize palm by-products as livestock feed which includes Oil palm leaves (OPL) which reads on “First waste material” as claimed in claims 1, 2. Seike et al. discloses that water content is no more than 10% by weight (page 11, lines 22-25) to meet claim 2. 

11.	Regarding claims 3, 5, Seike et al. discloses that the drier is rotary drier (page 10 lines 18-20) which is known as “Tumble dryer” as evidenced by NPL Tumble dryer. 


12.	Claims 6, 7, 9 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Seike et al. (GB 2185673) in view of Preston et al. (GB 797763) in view of NPL Barreveld W.H. further in view of Mahgoub et al.” as applied to claim 1 and further in view of Petcavich et al. (FOR Ref, #40, applicants filed IDS WO 2004/ 080197).

13.	Regarding claim 6, 7, 9, Seike et al. is silent about binding agent is canola and extruded product has pellet size having less than 0.8 inches diameter.
 Petcavich et al. discloses that such animal feed can include canola oil as binder in an amount from 40-60% by weight (at least in claims 4) and it can be extruded product having diameter 0.5 to 20 mm in diameter (page 6 lines 10-12, 15 e.g. extrusion) to meet claims 6, 7 and 9. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Seike et al. to include the teaching of Petcavich et al. who discloses that such animal feed can include canola oil as binder in an amount from 40-60% by weight (at least in claims 4) and it can be extruded product having diameter 0.5 to 20 mm in diameter (page 6 lines 10-12, 15 e.g. extrusion).
13.	Regarding claim 8, Preston et al. discloses that such product is made using further additives in addition to palm dates etc. and additives may be considered e.g. ground cereal to provide broken up pieces of date flesh with a dry surface coating to prevent from subsequent re-coalescing, and thereafter drying and followed by grinding for homogeneous mixing etc. (col 1 lines 38-41 and col 2 lines46-50).

14.	Claim 10 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Seike et al. (GB 2185673) in view of Preston et al. (GB 797763) in view of NPL Barreveld W.H. (#50 NPL Ref in Applicants filed IDS in "Date Palm Products" downloaded from http://www.fao.org/docrep/t0681e/t0681e00.htm, Chapter 4, 16 total pages, dated 2/2001) as applied to claim 1 and further in view of Lush et al. (US 5855943). 

15.	Regarding claim 10, Seike et al. is silent about fourth grinding as claimed in claim 10.
Lush et al. (US 5855943) discloses that such a composition can be extruded to make final product and extrusion includes some additional preferred grinding in the extruder (at least in col 2 lines 55-60) during the process of extruding to make final desired extruded product. 
It is to be noted that Lush et al. discloses similar type of food composition is made for animal as animal food. 
Therefore, according to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Seike et al. with the teaching of Lush et al. who discloses that such a composition can be extruded to make final product and extrusion includes some additional preferred grinding in the extruder (at least in col 2 lines 55-60) in order to have desired uniformly distributed particle size of the final extruded product.

16.	Claims 11-16 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Seike et al. (GB 2185673) in view of Preston et al. (GB 797763) in view of NPL Barreveld W.H. (#50 NPL Ref in Applicants filed IDS in "Date Palm Products" downloaded from http://www.fao.org/docrep/t0681e/t0681e00.htm, Chapter 4, 16 total pages, dated 2/2001) as applied to claim 1 and further in view of You et al. (CN 201667968)  further in view of NPL Vaughan C et al. (in “Seed processing and handling , 1968 pages 1-153).

17.	Regarding claims 11-16, Seike et al. (GB 2185673) in view of Preston et al. (GB 797763) in view of NPL Barreveld W.H. are silent about the claim limitation of claims 11-16.
You et al. disclose that the grinder can be combined with screen having holes (at least in Abstract and in [0006], [0007], [0019], [0021], [0024] Fig 1) which provides an effective separation, high speed, economic, environment-friendly, and is convenient and practical ([0025] and at least in claims 1,2, and 4 of You et al.). 
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Seike et al. by including the teaching of You et al. to combine grinder with screen having holes (at least in Abstract and in [0006], [0007], [0019], [0021], [0024] Fig 1) which provides an effective separation, high speed, economic, environment-friendly, and is convenient and practical ([0025] and at least in claims 1,2, and 4 of You et al.).
NPL Vaughan C et al. discloses that the machine can separate different sized particles by using screen type to screen appropriately sized seed particles  ( page 85, under Principles of operation and under Adjustments) and it can be a single screen or multi-screen (page 89, 90) and screen can be perforated sheet metal of various openings and sizes (at least on pages 53-56)  which is supported on the deck frame which may also function as air baffles to smooth out turbulence and supply an even flow of air through the deck (at least in page 118). Therefore, it can be one screen (if square or cylindrical) can be supported by plurality of deck frames (i.e. plurality of baffle strips) and baffles are built into the deck frames which are essential for uniform air distribution (at least on page 118, last paragraph) to meet claim 11. It is also to be noted that if multi-screen is used, the screen is separated by one or more of the deck frames (i.e. baffle strips) to meet claim 12.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Seike et al. in view of You et al.  by including the teaching of NPL Vaughan C et al. who teaches it can be a single screen or multi-screen (page 89, 90) screen having perforated sheet metal of various openings and sizes (at least on pages 53-56) which is supported on the deck frame which may also function as air baffles to smooth out turbulence and supply an even flow of air through the deck (at least in page 118) , therefore,  baffles are built into the deck frames which are essential for uniform air distribution (at least on page 118, last paragraph)
Therefore, one of ordinary skill in the art can combine a screen with plurality of baffle strips to “at least one of the first grinder or second grinder” as claimed in claim 11 and also it can be “each of the first and second grinders” as claimed in claim 16 in order to achieve the disclosed benefits as disclosed by You et al. and as discussed above.

18.	Regarding claim 13, it is to be noted that the frame (i.e. baffle) covers few holes in the border and some holes are partly covered by the frame which can be 5% to 70% also and which can be “at least one or more of the plurality of holes as claimed in claim 13.

19.	Regarding claims 14 and 15, it is to be noted that the screen can be of any shape and e.g. if it is square or rectangular, then two deck frames of two opposite arms of the square or rectangular screen would be parallel to meet claim 14 and is disposed on a side of the screen opposite at least one other baffle strip as claimed in claim 15.

Conclusion
20. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792











 17